UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                             ___________

                                       No. 16-3912
                                       ___________

                        VICTORIA VOOYS, JOSEPH GERACE
                           d/b/a CANE BAY BEACH BAR

                                             v.

                MARIA BENTLEY; CB3, INC.; WARREN MOSLER;
                  CHRIS HANLEY; CHRISMOS CANE BAY, LLC
                Warren Mosler; Chris Hanley; Chrismos Cane Bay, LLC,
                                                          Petitioners

                         ON WRIT OF CERTIORARI TO
                 THE SUPREME COURT OF THE VIRGIN ISLANDS
                         (V.I. S. Ct. Civ. No. 2015-0046)
                       (V.I. Super. Ct. Civ. No. 2005-00368)
                                    ___________

                     Argued December 12, 2017 before Merits Panel
                          Argued En Banc February 21, 2018
                            Opinion Filed August 21, 2018
                                    ___________

                            ORDER AMENDING OPINION

It appears that an orphan footnote designation was included in the majority opinion at
page 41. At the direction of the Court, it is hereby ORDERED that the opinion is
amended to delete the inclusion of footnote 134 in the body of the opinion.

A corrected opinion will be entered on the docket. As this amendment does not change
the substance of the opinion, the original filing date of the opinion and judgment will not
be changed.

For the Court,
s/ Patricia S. Dodszuweit
Clerk

Date: August 22, 2018
NMR/cc: All Counsel of Record